FILED
                              NOT FOR PUBLICATION                           FEB 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ANTERO MOREYRA-SANCHEZ;                            No. 07-73984
YOMAR SANCHEZ-ROSSELL,
                                                   Agency Nos. A072-682-156
               Petitioners,                                    A077-858-404

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2010 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Antero Moreyra-Sanchez and Yomar Sanchez-Rossell, natives and citizens

of Peru, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, protection under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”), and cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, Nahrvani v. Gonzales, 399 F.3d 1148, 1151 (9th Cir. 2005), and

we review de novo due process claims, Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s conclusion that Moreyra-

Sanchez’s experiences in Peru did not rise to the level of persecution, see Gu v.

Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006), and Sanchez-Rossell’s

experiences did not constitute persecution on a protected ground, see Al-Saher v.

INS, 268 F.3d 1143, 1146 (9th Cir. 2001). Further, substantial evidence supports

the agency’s conclusion that petitioners failed to establish they have a

well-founded fear of future persecution. See Nahrvani, 399 F.3d at 1154; see also

Aruta v. INS, 80 F.3d 1389, 1395-96 (9th Cir. 1996) (record evidence did not

compel finding that petitioner’s fear of future persecution was objectively

reasonable). Accordingly, petitioners’ asylum claim fails.

      Because petitioners failed to demonstrate eligibility for asylum, they

necessarily failed to satisfy the more stringent standard for withholding of removal.

See Nahrvani, 399 F.3d at 1154.




                                          2                                    07-73984
       We reject petitioners’ claim that the BIA erred by not considering their CAT

claim because they did not exhaust it before the agency. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004); see also Abebe v. Mukasey, 554 F.3d 1203,

1208 (9th Cir. 2009) (en banc) (when a petitioner files a brief before the BIA, the

petitioner will “be deemed to have exhausted only those issues he raised and

argued in his brief before the BIA”) (internal citations omitted).

       Finally, we lack jurisdiction to review the agency’s discretionary

determination that petitioners failed to establish the requisite hardship for

cancellation of removal. See Martinez-Rosas, 424 F.3d at 930. Petitioners’

contention that the agency deprived them of due process by failing to properly

weigh their hardship evidence does not state a colorable due process claim. See id.

(“[T]raditional abuse of discretion challenges recast as alleged due process

violations do not constitute colorable constitutional claims that would invoke our

jurisdiction.”).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    07-73984